IN THE
                           TENTH COURT OF APPEALS



                                  No. 10-18-00391-CR

                             IN RE MAURICE ELLISON


                                  Original Proceeding



                            MEMORANDUM OPINION


       In this mandamus proceeding, Maurice Ellison requests this Court to order the

Johnson County District Clerk to respond to Ellison’s motion for new trial by sending

Ellison a copy of the filed motion, any answer filed, or “a certificate reciting the date upon

which any finding was made.” There are procedural problems with Ellison’s request

including that it does not appear the request has been served on the District Clerk as the

respondent or the State as the real party in interest, see TEX. R. APP. P. 9.5; 52.2; however,

we use Rule 2 and look beyond these deficiencies to dispose of Ellison's petition. TEX. R.

APP. P. 2.

       As a Court of Appeals, we have no jurisdiction to compel a district clerk to act

except to enforce our jurisdiction. See TEX. GOV'T CODE ANN. § 22.221(a), (b) (West 2004).
Ellison has not alleged any need for this Court to protect that jurisdiction.

        Accordingly, Ellison's Original Application for Writ of Mandamus is dismissed for

want of jurisdiction.



                                          TOM GRAY
                                          Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Application dismissed
Opinion delivered and filed January 2, 2019
[OT06]




In re Ellison                                                                      Page 2